[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Catalfina, Slip Opinion No. 2016-Ohio-5126.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5126
                      DISCIPLINARY COUNSEL v. CATALFINA.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Catalfina, Slip Opinion No.
                                   2016-Ohio-5126.]
Unauthorized practice of law—Purporting to negotiate Social Security disability
        claims—Agreeing to represent client in divorce case—Collecting payments
        for purported legal representation and filing fees—Injunction issued and
        civil penalty imposed.
    (No. 2015-2078—Submitted February 10, 2016—Decided July 28, 2016.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                           Supreme Court, No. UPL 13-05.
                               ____________________
        Per Curiam.
        {¶ 1} On July 18, 2013, relator, disciplinary counsel, filed with the Board
on the Unauthorized Practice of Law a complaint against respondent, Kelly
                                    SUPREME COURT OF OHIO




Catalfina (“Catalfina”) of Largo, Florida.1 The three-count complaint alleged that
Catalfina, who is not licensed to practice law in Ohio, engaged in the unauthorized
practice of law by holding herself out to three individuals as an Ohio attorney.
Catalfina initially sought and was granted leave to retain counsel and file an answer.
However, to date she has not filed an answer or retained counsel. Following
numerous attempts to engage Catalfina, relator filed a motion for default judgment
on July 1, 2014, but Catalfina again failed to respond. The panel of the board that
was assigned to hear this matter granted the motion for default judgment as to the
first two counts but dismissed the third count for insufficient evidence. No
objections were filed.
           {¶ 2} The board found that Catalfina engaged in the unauthorized practice
of law and recommends that we issue an order prohibiting her from engaging in
the unauthorized practice of law in the future and imposing a civil penalty of $6,000
pursuant to Gov.Bar R. VII(8)(B). We agree with the board’s finding that Catalfina
engaged in the unauthorized practice of law and that a civil penalty is appropriate
under these circumstances.
                                      Catalfina’s Conduct
                                        The Kellett Matter
           {¶ 3} Lisa Kellett retired early from the United States Postal Service
(“USPS”) due to a chronic illness. She applied for early USPS retirement benefits
and for Social Security disability benefits, but the Social Security Administration
denied her application. Her husband and Catalfina’s husband, Christian Catalfina,
worked together, and Christian had previously told Kellett’s husband that his wife
was an attorney and could assist the Kelletts with any legal problems they might
have.




1
    Catalfina has also used the names Kelly Fligor, Kelly Foxall, and Kelly Williamson.




                                                  2
                                 January Term, 2016



        {¶ 4} On September 8, 2011, the Kelletts met with Catalfina at her home.
At Catalfina’s request, the Kelletts paid her $1,000 so that she could represent Lisa
Kellett. Catalfina also told the Kelletts that if they referred five individuals to her,
she would refund their money.
        {¶ 5} Kellett regularly communicated with Catalfina regarding her case,
mostly through text messages. Over the next several months, Catalfina told Kellett
that her case was progressing as expected and that everything was fine. However,
although Kellett asked several times, Catalfina never produced documentation of
the progress of the Social Security matter. And during this time, Catalfina led
Kellett to believe that she was an attorney by referring to her work on other cases,
including once having had “a ‘long and grueling’ day in court.” Also during this
period, Catalfina gave Kellett a business card suggesting that Catalfina had
expertise in “Senior Care Consulting,” “Estate Planning,” “Medicare/Medicaid,”
and “Wills & asset Protection.”
        {¶ 6} In December 2011, Catalfina informed Kellett that she “had been
approved for Social Security benefits” after a hearing, but Catalfina continued to
ignore Kellett’s concerns about the lack of documentation concerning her case. On
January 5, 2012, Kellett informed Catalfina via text message that she was going to
stop pursuing her Social Security claim, and she asked for all her personal files,
including correspondence held by Catalfina. Shortly thereafter, Kellett requested
the same documents in a letter via regular mail and e-mail. Upon calling the Social
Security Administration herself, Kellett discovered that Catalfina had never been
listed with it as her attorney or representative and that no appeal had been filed in
her case. Kellett also called a bar association, which informed her that Catalfina
was not an attorney. Kellett’s husband acknowledged in a letter to relator that
toward the end of their relationship, Catalfina offered to refund the $1,000 that
Kellett had paid her; however, though Kellett ultimately requested it, Catalfina
never refunded the money.




                                           3
                             SUPREME COURT OF OHIO




                                  The Gall Matter
        {¶ 7} Jason Gall also worked with Christian Catalfina, and Christian had
similarly told Gall that his wife was an attorney and that she could assist him with
any legal problems. Around November 2011, Gall informed Christian that he was
having problems with his uncontested divorce after his wife moved to Florida and
failed to return documents that he had downloaded from the Internet and sent for
her to sign. Gall gave Christian the papers to give to Catalfina and $150 for a court
filing fee.
        {¶ 8} Shortly before Thanksgiving 2011, Catalfina called Gall and told him
that she had filed his divorce paperwork and that a hearing had been scheduled for
December. She also said that she had sent his wife a form that she needed to sign.
Gall’s wife, however, never received the form, although Catalfina claimed that she
had sent it multiple times. Gall ultimately took care of getting his wife’s signature
on the form himself.
        {¶ 9} Gall called the court about the December hearing and learned that it
was never scheduled and, moreover, that no filing had been made in the case. Soon
thereafter, Catalfina stopped responding to Gall’s e-mails, but eventually she
responded that she was waiting for the court to schedule a new hearing date. By
February 2012, neither Gall nor his wife had heard anything about their divorce.
While researching Catalfina, they learned that she was not an attorney and that she
still had not made any filing in their case. Gall’s wife sent an e-mail to Catalfina,
and shortly thereafter, Catalfina sent Gall an e-mail stating that she no longer could
represent him.
          Respondent Engaged in the Unauthorized Practice of Law
        {¶ 10} This court has original jurisdiction to define and regulate the practice
of law in Ohio, including the unauthorized practice of law. Cleveland Metro. Bar
Assn. v. Davie, 133 Ohio St.3d 202, 2012-Ohio-4328, 977 N.E.2d 606, ¶ 18, citing
Ohio Constitution, Article IV, Section 2(B)(1)(g). “The unauthorized practice of




                                          4
                                 January Term, 2016



law includes the provision of legal services for another by a person who is neither
admitted to the practice of law pursuant to Gov.Bar R. I nor certified for the limited
practice of law pursuant to Gov.Bar R. II.” Disciplinary Counsel v. Casey, 138
Ohio St.3d 38, 2013-Ohio-5284, 3 N.E.3d 168, ¶ 9, citing Geauga Cty. Bar Assn.
v. Haig, 129 Ohio St.3d 601, 2011-Ohio-4271, 955 N.E.2d 352, ¶ 2, and Gov.Bar
R. VII(2)(A)(1).
          {¶ 11} Catalfina has never been licensed to practice law in Ohio. We have
previously held that “one who purports to negotiate legal claims on behalf of
another and advises persons of their legal rights * * * engages in the practice of
law.” Cleveland Bar Assn. v. Henley, 95 Ohio St.3d 91, 92, 766 N.E.2d 130 (2002).
Also, representing that one is authorized to practice law in Ohio without such
authorization, by directly or indirectly creating the misimpression of that authority
through manipulation of credentials and strategic silence, constitutes the
unauthorized practice of law. Casey at ¶ 11, citing Cleveland Bar Assn. v. Misch,
82 Ohio St.3d 256, 261, 695 N.E.2d 244 (1998). Thus, by purporting to negotiate
Social Security disability claims on behalf of Lisa Kellett, accepting money to do
so, and holding herself out as an attorney to Kellett, Catalfina engaged in the
unauthorized practice of law. And by holding herself out as an attorney to Jason
Gall, indicating that she would represent him in his divorce and collecting $150
from him purportedly for filing fees, Catalfina engaged in the unauthorized practice
of law.
                                      Sanction
          {¶ 12} Because we find that Catalfina engaged in the unauthorized practice
of law, we accept the board’s findings and adopt its recommendation to enjoin
Catalfina from engaging in the unauthorized practice of law in the future.
          {¶ 13} The board considered the factors set forth in Gov.Bar R. VII(8)(B)
and UPL Reg. 400(F) in determining whether to recommend a penalty. It found
that Catalfina had not fully cooperated with the investigation and resolution of this




                                          5
                             SUPREME COURT OF OHIO




matter and that the two violations were flagrant, in that she took money from her
clients for services she never provided and was never authorized to provide. The
board found no mitigating factors and recommended that we impose a $6,000 civil
penalty upon Catalfina, $3,000 for each of the Kellett and Gall matters. Although
Catalfina’s acts of misconduct were relatively few, they were flagrant and caused
harm to her clients. Therefore, we find this penalty appropriate and accept the
board’s recommendation.
       {¶ 14} Kelly Catalfina is enjoined from engaging in the unauthorized
practice of law, including performing legal services or directly or indirectly holding
herself out to be authorized to perform legal services in the state of Ohio. We also
impose a civil penalty against Catalfina in the amount of $6,000—$3,000 for each
of the Kellett and Gall matters. Costs are taxed to Catalfina.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Karen H. Osmond, Assistant
Disciplinary Counsel, for relator.
                               _________________




                                          6